                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Fred L Nance Jr
                                     Plaintiff,
v.                                                       Case No.: 1:20−cv−06316
                                                         Honorable Jorge L. Alonso
Department of Justice, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 20, 2020:


         MINUTE entry before the Honorable Jorge L. Alonso: Defendant's motion for
leave to appear pro hac vice [8] is granted. Attorney Janica Pierce Tucker is given leave to
file her appearance on behalf of Defendants EMAGES, Inc. and Hattie Wash. Plaintiff's
motion to deny pro hac vice [9] is denied. Defendants Emages, Inc. and Hattie Wash's
unopposed motion for extension of time [11] is granted to 12/23/20. Motion hearing date
of 11/23/20 is stricken. Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
